Citation Nr: 0829130	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-33 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1969 to April 1973, and from August 1990 
to January 1999 with the Mississippi Army National Guard.  He 
died in August 2004.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that in October 2006, the appellant sought an 
extension of time in which to file additional evidence 
regarding her claim due to her own illness.  In March 2007, 
the RO granted the motion.  No additional evidence was 
submitted, and in August 2007 the claim was certified to the 
Board for adjudication.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2004; his death certificate 
lists as the cause of death sarcoma with metastasis.

2.  At the time of his death, the veteran was not in receipt 
of any service connected compensation benefits. 

3.  The veteran was not exposed to herbicides or any of its 
related contaminants while on active duty.

4.  A service connected disability did not cause or 
substantially and materially contribute to the veteran's 
death, nor did any service connected disability hasten the 
veteran's death.


CONCLUSION OF LAW

The criteria for a finding of entitlement to service 
connection for the cause of the veteran's death are not met.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Correspondence to the claimant in November 2004 informed her 
of the elements of her claim of service connection for the 
cause of the veteran's death, described the evidence and 
information needed to substantiate the claim, and set forth 
the respective responsibilities of VA and the claimant in 
obtaining such.  The letter failed to set forth the elements 
of service connection for the underlying cancer, to include 
as due to herbicide exposure.  The letter also did not 
discuss the conditions for which a veteran was service 
connected at the time of his death.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The second deficiency is 
harmless in light of the fact that the veteran was not 
service connected for any disability at the time of death, 
and the RO corrected the first with the provision of adequate 
notice in May 2006 correspondence.  The RO then readjudicated 
the claim in a September 2006 statement of the case.  The 
Board finds, therefore, that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the 
appellant has been provided all the information necessary to 
allow a reasonable person to substantiate this claim.  While 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

VA additionally has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting the 
claimant in the procurement of service treatment records and 
pertinent post-service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, private treatment records from 2001 to death 
were obtained and associated with the file.  Service 
personnel and treatment records are contained in the file.  
The appellant has submitted an internet copy of an Alaska 
Department of Environmental Conservation (ADEC) report 
regarding pollution on Shemya Island.  No VA medical opinion 
was deemed necessary in light of the lack of evidence of any 
relationship, either direct or presumptive, between service 
and the cause of death identified on the death certificate.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Service Connection for the Cause of Death

According to VA law, when a veteran dies from a service 
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Initially, the Board notes that service treatment records 
from 1969 to 1999, to include both periods of active duty and 
inactive duty as a member of the National Guard, reveal no 
diagnosis of or treatment for fibrosarcoma or a precursor 
condition.  A review of the medical evidence of record 
reveals that the veteran first noted a small, painful knot in 
his left bicep in mid-2000.  A December 2001 biopsy confirmed 
a diagnosis of fibrosarcoma.  No doctor has indicated that 
the tumor was first manifested while the veteran was on 
active duty, nor has the appellant so alleged.  Direct 
service connection for the fibrosarcoma and the resultant 
metastatic disease is therefore not warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; see also Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that service connection on a presumptive 
basis for a chronic disease listed in 38 C.F.R. § 3.309(a) is 
not available in this case, as the tumor did not first arise 
within one year of separation from active duty service.  The 
veteran's  full time duty with the Mississippi Army National 
Guard from August 1990 to January 1999 is not considered 
active duty for purposes of VA benefits unless a disease or 
injury was actually incurred in or aggravated during the 
service period.  38 U.S.C.A. § 101(22).  The Board would 
further note that even if the service was qualifying, there 
is no sign, symptom, or allegation of a tumor within the one 
year post service period.

Instead, the appellant argues that the metastatic 
fibrosarcoma which caused the veteran's death is related to 
his in-service exposure to herbicides and/or contaminants 
related to herbicides while on active duty in 1972, and that 
service connection should be granted on a presumptive basis.  
Adult fibrosarcoma is a listed presumptive condition for 
herbicide exposed veterans.  38 C.F.R. § 3.309(e).

The veteran did not serve in Vietnam from January 1962 to May 
1975, or in Korea in 1968, and hence cannot be presumed to 
have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(3).  
Exposure can still be factually shown.  The veteran's service 
personnel records verify that he did not serve in any of the 
locations where the service departments have certified that 
herbicides were used.  

The veteran is shown to have served at Shemya Air Force Base 
for eight months in 1972.  The appellant argues that Shemya 
is shown to be heavily polluted, and the veteran was exposed 
to pollutants while there, even through casual contact with 
his environment.  She contends that in light of the fact that 
his duties involved nature photography and filming, the 
veteran's contact was more than merely casual.  She maintains 
that because the pollutants on Shemya include dioxin, which 
is listed (as TDCC) as included in the definition of 
"herbicide," the veteran should be entitled to the benefit 
of presumptive service connection for fibrosarcoma.

Unfortunately, the veteran's exposure to dioxin while on 
active duty is not established by a preponderance of the 
evidence, and hence the presumption cannot be applied.  The 
report from ADEC confirms extensive pollution on Shemya, and 
does state that there is "potential dioxin-contaminated 
soil."  The proposed remedial plan for the Shemya sites 
notes that only one location was tested for potential dioxin 
contamination, and there is no indication of a positive test.  
In the absence of evidence of confirmed dioxin contamination, 
the veteran cannot be said to have been exposed to the 
substance.  Without exposure, the presumption cannot be 
applied, and the claim must be denied.

The Board notes that the appellant has highlighted evidence 
of pollution from pesticides, PCBs, hydrocarbons, and other 
chemicals.  None of these substances fall within the 
definition of herbicide under 38 C.F.R. § 3.307(a)(6)(i), and 
hence do not trigger the presumption.  Further, while many of 
the substances appear to be recognized carcinogenic agents, 
there is no medical evidence or opinion relating the 
veteran's cancer to exposure to such substances.


ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


